                                                                                12:44 pm, Dec 04, 2020




WK:OO
F. #2019R001326

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                           NOTICE OF MOTION
                                                              1:20-cr-00556(BMC)(CLP)
         - against -                               Criminal Docket No.      -          (      )

STEVEN KWESTEL,

                         Defendant.

---------------------------X


                 PLEASE TAKE NOTICE that the undersigned will move this Court, before a

judge to be assigned, for leave to file an information upon the defendant STEVEN KWESTEL’s

waiver of indictment pursuant to Rule 7(b) of the Federal Rules of Criminal Procedure.

Dated:       Brooklyn, New York
             December 3, 2020

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney
                                                    Eastern District of New York


                                             By:           /s/
                                                    Olatokunbo Olaniyan
                                                    Assistant United States Attorney
                                                    (718) 254-6317

cc:      Clerk of the Court (ECF)
         Jim Druker, Esq. (counsel for defendant) (by e-mail and ECF)
